DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 line 2 recites the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purpose of examination it is assumed the limitations following “preferably” are not required.  It is recommended removing the phrase “preferably” and any limitations that are not part of the claimed invention. 
Claim 6 recites “each” sealing module. It’s unclear if the use of “each” implies there are more than one sealing module, however the claims only introduce and require “a sealing module”. 

Claim 10 line 3 recites the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purpose of examination it is assumed the limitations following “preferably” are not required.  It is recommended removing the phrase “preferably” and any limitations that are not part of the claimed invention. 
Claim 14 line 4 recites the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purpose of examination it is assumed the limitations following “preferably” are not required.  It is recommended removing the phrase “preferably” and any limitations that are not part of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 13-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Berthe [FR2975081, machine translation provided and cited to].
Berthe discloses a sealing tool module, the sealing tool module comprising: a housing (upper plate 14); a heat-sealing plate (sealing means 15); and a first actuator (jack 26) for use in moving said heat-sealing plate between a retracted position and a heat-sealing position, the first actuator (26) being movably mounted with respect to the housing (14); wherein the first actuator  is a first shaft on the end of which the heat-sealing plate is mounted, the first shaft being axially movable relative to the housing; and the first shaft comprises a channel configured to guide wiring (28) through the housing and to the rear of the heat-sealing plate (Figure 12; lines 196-217, 253-277). 
With respect to claim 2, Berthe discloses the movement of the heat-sealing plate between the retracted position and the heat-sealing position is pneumatically controlled (lines 261-262). 
With respect to claim 3, Berthe discloses the channel is internal to the first shaft (Figure 12). 
With respect to claim 13, Berthe discloses a sealing tool assembly capable of heat sealing a cover film to a container the assembly comprising: a sealing module support (14) having a plurality of openings therethrough; and a plurality of sealing modules (see discussion of claim 1 above); and each disposed in a respective one of the plurality of openings and configured to independently perform heat sealing each of the plurality of sealing modules is removable from the sealing module support independently of the other sealing modules (one of ordinary skill would appreciate the apparatus can be disassembled and any of the parts would be removable), (Figure 12; lines 196-217, 253-277). 
With respect to claim 14, Berthe discloses each sealing module is insertable into a respective opening of the sealing module support, and retainable there by engagement between its housing and the sealing module support via at least one retention member (Figure 12 shows structures on both the top and bottom of plate 14 for securing the sealing module in place) (Figure 12). 
Claim 15 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Capriotti et al. [US2012/0159901, “Capriotti”]. 
Capriotti discloses a sealing tool module, the sealing tool module comprising: a housing (9); a heat-sealing plate (16); a first actuator (13) for use in moving said heat-sealing plate between a retracted position and a heat-sealing position, the first actuator (13)  being movably mounted with respect to the housing (9); a cutting blade (14), the cutting blade extending substantially around the perimeter of the heat-sealing plate; and a second actuator (11, 17, 18) movably mounted within the housing for use in moving the cutting blade between a retracted position and an extended position; wherein the sealing module may be switched from a first configuration to a second configuration, wherein in a first configuration (when 16 is in the raised position, for example figure 2) the second actuator has a first movable range (limited between the bottom of 9and the top of 16 in the raised position), and in the second configuration (when 16 is lowered, for example figure 3) the second actuator has a second movable range (limited between the bottom of the 9 to the top of 16 is the lowered position) different from the first movable range (Figure 2 and 3; paragraphs 0007, 0029-30). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Berthe in view of Capriotti.
Berthe discloses a sealing tool module. Applicant is referred to paragraph 5 for a detailed discussion of Berthe.  Berthe discloses a cutting blade (16) extending substantially around the perimeter of the heat sealing plate (Figure 12).  Berthe does not disclose a second actuator movably mounted within the housing for moving the cutting blade between a retracted position and an extended position.
 Capriotti discloses a sealing tool. Cappriotti discloses a heating plate (16) and cutting blade (14) wherein both are independently movable by their own actuator (Figure 2).  Cappriotti discloses a second actuator (11, 17 and 18) movably mounted within the housing for use in moving the cutting blade between a retracted position and an extended position. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Berthe by including a second actuator for the cutting blade as taught by Capriotti in order to allow for independent movement of the cutting blade and to enable an improve cutting process. 
With respect to claim 5, Capriotti discloses the second actuator is a second shaft (18) on the end (the end at 12) of which the cutting blade is mounted, wherein moving the cutting blade comprises axially moving the second shaft, and wherein the second shaft is axially movable relative to the first shaft and the housing (Figure 2-3). 
With respect to claim 6, Capriotti discloses the sealing module may be switched from a first configuration to a second configuration, wherein in a first configuration (when 16 is in the raised position, for example figure 2) the second shaft has a first movable range (limited between the bottom of 9and the top of 16 in the raised position), and in the second configuration (when 16 is lowered, for example figure 3) the second shaft has a second movable range (limited between the bottom of the 9 to the top of 16 is the lowered position) different from the first movable range (Figure 2 and 3; paragraphs 0007, 0029-30). 
With respect to claim 10, the apparatus of Berthe as modified by Capriotti is capable of first and second configurations used for different sealing-and-cutting strokes. 
With respect to claim 11, Capriotti discloses -2-010-8696-6669/1 /AMERICASan outside-cut configuration the first actuator is configured to move the heat-sealing plate from a first heat-sealing plate position to a second heat-sealing plate position lower than the first heat-sealing plate position, and the second actuator is configured to move the cutting blade from a first cutting blade position to a second cutting blade position lower than the first cutting blade position, wherein in the second cutting blade position a cutting edge of the cutting blade is lower than the heat-sealing plate in the second heat-sealing plate position, wherein, in use, the heat-sealing plate is moved from the first heat-sealing plate position to the second heat-sealing plate position so as to perform a heat seal, and the cutting blade is moved from the first cutting blade position to the second cutting blade position so as to perform a cut, and wherein the heat-sealing plate arrives at the second heat-sealing position before the cutting blade arrives at the second cutting blade position so that the sealing module performs a seal-cut stroke (Figures 1-6). 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 8, 2021